In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00055-CR




            IN RE MARK EUGENE ENGLE




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                        MEMORANDUM OPINION

       Mark Eugene Engle filed this petition for a writ of mandamus asking this Court to compel

the Hunt County District Clerk to provide him with a “copy of the minutes from the [g]rand [j]ury

hearing” in his case.

       This Court’s mandamus jurisdiction is governed by Section 22.221 of the Texas

Government Code. Section 22.221 expressly limits the mandamus jurisdiction of a court of

appeals to: (1) writs against a district court judge or a county court judge in the court of appeals’

district and (2) all writs necessary to enforce the court of appeals’ jurisdiction. TEX. GOV’T CODE

ANN. § 22.221 (West 2004). The district clerk is not a district court or county court judge in this

Court’s district, and Engle has not shown that the issuance of a writ compelling the requested relief

is necessary to enforce this Court’s appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a).

       Accordingly, Engle’s petition is denied.



                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:         April 13, 2015
Date Decided:           April 14, 2015

Do Not Publish




                                                  2